May 31, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                            CITY OF HOUSTON, Appellant

NO. 14-10-00971-CV                        V.

                             SHAYN A. PROLER, Appellee
                               ____________________

       This cause, an appeal from the judgment in favor of Appellee signed July 7, 2010
was heard on the transcript of the record. We have inspected the record and find the trial
court erred in part. We therefore order the portions of the judgment (1) dismissing for
want of jurisdiction Appellant’s claim that the hearing examiner exceeded his jurisdiction
by awarding overtime compensation and request for declaratory relief relative to this
claim and (2) awarding Appellee attorney’s fees relative to Appellant’s declaratory-
judgment action are REVERSED and ordered severed and REMANDED for
proceedings in accordance with this Court’s opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order each party to pay its own costs incurred in this appeal. We further order
this decision certified below for observance.